Title: To George Washington from Nathanael Greene, 29 September 1781
From: Greene, Nathanael
To: Washington, George


                  Sir
                     
                     Head Quarters high hills of Santie Septemr 29th 1781
                  
                  I wrote your Excellency by Captain Pierce, on the 17th inst. since which I am informed the Maryland troops which were expected to reinforce this Army, have been Ordered to join the Army in Virginia.  our situation is truly distressing, and the want of a reinforcement very pressing; but if it will interfere with more important concerns, I am very willing to struggle with every difficulty & inconvenience.  however, I am told in Virginia your force amounts to little less than fifteen thousand men.  If so the Maryland troops will be of little or no consequence.
                  I shall be happy to know your Excellency’s intentions as early as possible that I may take measures to second them.  Lord Cornwallis and his Army must be your prisoners.  and God grant they may.  Burnet and Morris I flatter myself have both been with you before this, and Captain Pierce also.  The information you will receive from these will enable you to judge what can be effected in this Country and enable you to give your Orders timely.
                  The enemy have been up as high as the Eutaw Springs since we crossed the River, but I am informed are now marching down, and that they plunder every thing they can lay their hands on.  I have the honor to be with great respect Your Excellency’s most Obedient Humble servant
                  
                     Nath. Greene
                  
                  
                     N.B.  The Virginians time of service are dayly expiring and by the middle of December the whole line will be gone.
                  
                  
               